Title: Sartine to the Commissioners, 6 June 1778
From: Sartine, Antoine Raymond Jean Gualbert Gabriel de
To: First Joint Commission at Paris,Adams, John


     
     Marly, 6 June 1778. printed:JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 4:129–130 (JA’s English translation); for the French text, see JA, WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 7:15–16. Sartine here injected himself into the Commissioners’ dealings with Bersolle and John Paul Jones. The Minister of Marine called on the Commissioners, “for the conservation of your Credit,” to reconsider their refusal to honor Jones’ bill drawn on Bersolle and to pay for the supplies sent to Jones from the royal magazines. Sartine also requested reimbursement for purchasers of goods stolen by Jones’ crew from one of his prizes, the Lord Chatham, and later recovered. Finally, he recommended that the Commissioners determine whether Jones’ imprisonment of Thomas Simpson had been proper.
     Adams believed that Sartine’s intervention was unwarranted, reflecting the general effort to circumvent the orders of the Commissioners and the congress in order to “throw the American Business and Profits into the hands of the Tools of the Minister and his Understrappers” (Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 4:130).
    